Citation Nr: 0948263	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-03 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a prostate disorder.

2.	Entitlement to special monthly compensation based on loss 
of use of a creative organ.

3.	Entitlement to service connection for bilateral hearing 
loss.

4.	Entitlement to service connection for residuals of a right 
leg injury.

5.	Entitlement to service connection for residuals of a right 
hip injury.

6.	Entitlement to service connection for a right inguinal 
hernia.

7.	Entitlement to service connection for a heart disorder.

8.	Entitlement to service connection for chronic 
hypertension.

9.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION


The Veteran had active military service from September 1944 
to August 1945, September 1946 to December 1947, and from 
August 1950 to August 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Veteran testified before the undersigned Acting Veterans 
Law Judge at a July 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.  This appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

An April 2007 statement of the case also listed claims for 
higher evaluations for a low back disorder and tinnitus.  
However, these issues are not before the Board because the 
Veteran did not perfect his appeal.  See 38 C.F.R. §§ 20.200, 
20.302(c) (2009) (an appeal requires a notice of disagreement 
and a timely filed substantive appeal after issuance of a 
statement of the case); Roy v. Brown, 5 Vet. App. 554, 556 
(1993) (if the claimant fails to file a substantive appeal in 
a timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision").  Accordingly, the Board's jurisdiction is 
limited to the issues listed on the first page of this 
decision.  

The issues of entitlement to service connection for a heart 
disorder, hypertension, right inguinal hernia, and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	At the July 2009 Board hearing, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew the 
appeal of the issue of entitlement to service connection 
for a prostate disorder.

2.	At the July 2009 Board hearing, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew the 
appeal of the issue of entitlement to special monthly 
compensation based on loss of use of a creative organ.

3.	The preponderance of the competent and credible evidence 
of record demonstrates that the Veteran's bilateral 
hearing loss was caused by his military service.

4.	The preponderance of the competent and credible evidence 
of record is against a finding that the Veteran was 
diagnosed with a chronic disorder of the right leg at time 
during the pendency of the instant claim.

5.	The preponderance of the competent and credible evidence 
of record is against a finding that the Veteran was 
diagnosed with a chronic disorder of the right hip at any 
time during the pendency of the instant claim.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for a prostate disorder.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
special monthly compensation based on loss of use of a 
creative organ.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).

3.	Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).

4.	A right leg disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

5.	A right hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2009).  

In this regard, at his July 2009 personal hearing the 
appellant withdrew the issues of service connection for a 
prostate disorder and special monthly compensation based on 
loss of use of a creative organ.  Therefore, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and the appeals are 
dismissed.

II.  The Service Connection Claims

Duties to Notify and Assist

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of Veteran 
status; existence of a current disability; evidence of a 
nexus between the care provided and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The Veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A (West 2002).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

As to the service connection claims, the Board finds that 
written notice provided in March 2005 and June 2005, prior to 
the November 2005 rating decision, along with the notice 
provided in September 2005 fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice of the type of evidence 
necessary to establish effective dates and disability ratings 
for the disabilities on appeal in accordance with the United 
States Court of Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the 
Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of the claims in the 
November 2005 rating decision, the Board finds that providing 
the Veteran with adequate notice in the above letters 
followed by a readjudication of the claims in the July 2007 
supplemental statement of the case, "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Moreover, the Board finds 
that even if the above letters failed to provide the Veteran 
with adequate 38 U.S.C.A. § 5103(a) notice, that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims after reading the above letters as well as the 
November 2005 rating decision, February 2007 statement of the 
case, and July 2007 supplemental statement of the case.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the 
Board finds that there can be no prejudice to the Veteran due 
to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

In this regard, service treatment records are associated with 
claims file.  Post-service treatment records, including 
reports from the North Texas VA Health Care System, have also 
been obtained.  The Board acknowledges the appellant 
identified additional private treatment records related to 
his service connection claims for a right hip and leg 
disorder.  However, despite the record being held open to 
allow the Veteran an opportunity to obtain these records 
following the June 2009 hearing, to date he has failed to 
submit them.  Therefore, adjudication of his claims may go 
forward without a request for these records.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the 
duty to assist is not always a one-way street.  If a 
[V]eteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the purtative evidence."); 
Also see 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was also not provided in conjunction with 
the Veteran's service connection claims for right leg and hip 
disorders.  However, the Board finds that given the evidence 
of record a VA examination is not warrant.  See 38 C.F.R. § 
3.159(c)(4) (2009).  In this regard, VA has a duty to provide 
a VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he suffers from 
chronic disorders of the right leg and hip.  As he is not 
competent to provide evidence of a diagnosis because, for 
reasons that will be explained more fully in the below 
decision, the diagnosis of a chronic disorder is not 
something that can be observed by a lay person, the record is 
silent for a current right leg or hip disability.  See 
Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Veteran 
has not satisfied all the elements of McLendon; therefore, VA 
is not required to provide him with a VA examination in 
conjunction with his claims.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra; 
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Bilateral Hearing Loss

The Veteran asserts he is entitled to service connection for 
bilateral hearing loss due to acoustic trauma in service.  
Specifically, the Veteran alleged that as a jet engine 
mechanic he was repeatedly exposed to jet engine noise while 
working on the flight line for four years and this acoustic 
trauma caused his current hearing loss.  It is also requested 
that the Veteran be afforded the benefit of the doubt. 

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that the Veteran's occupational specialty during 
his third period of active duty was aircraft mechanic.  
Moreover, the Board finds that the Veteran is both competent 
and credible to report on the fact that he had exposure to 
loud noise while on active duty.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, the Board 
will concede that the Veteran had acoustic trauma while on 
active duty.  

As to a currently disability, audiological examinations 
staring in 2004, including the June 2005 VA audiological 
examination, reveal the Veteran suffers from hearing loss as 
defined by 38 C.F.R. § 3.385. 

As to the origins of the Veteran's bilateral hearing loss, 
the Board notes that the record contains a difference of 
opinion on whether the Veteran's bilateral hearing loss is 
etiologically related to in-service acoustic trauma.  In this 
regard, the June 2005 VA examiner opined that the Veteran's 
current bilateral hearing loss is less likely as not related 
to military acoustic trauma, given a normal whisper test at 
separation from service, and a history of post-service 
acoustic trauma.

However, the Veteran submitted a June 2006 statement from 
Jones Audiology which offered the opinion, after a review of 
then Veteran's service treatment records and an examination 
of the claimant, that it is "highly probable" the Veteran's 
current bilateral hearing loss is related to exposure to high 
levels of jet aircraft noise in service.  

Further, the Board observes the Veteran's spouse testified at 
the July 2009 Board hearing that the claimant has suffered 
from some degree of hearing loss since the 1950s.  While the 
Veteran's wife is not competent to offer a diagnosis of 
hearing loss for VA purposes, the Board observes she is 
capable of offering testimony of symptoms capable of lay 
observation, e.g., that the Veteran suffered difficulty 
hearing.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."  Id.

In light of the evidence as described above, specifically the 
June 2006 private opinion and July 2009 testimony of the 
Veteran's spouse, the Board finds that the evidence of record 
is in relative equipoise with regards to the issue of service 
connection.  As such, deciding all doubt in favor of the 
Veteran, the Board finds that service connection for 
bilateral hearing loss is warranted.  See 38 U.S.C.A. § 
5107(b).

The Right Leg and Hip Disorders

The Veteran maintains he suffers from chronic right leg and 
hip disorders as a result of active service.  Specifically, 
he contends that he was injured his right leg and hip while 
serving on the S.S. Hall J. Kelly when he was pinned by a 
steel beam.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Initially, the Board observes the Veteran has provided deck 
logs in support of his contention he was struck by a steel 
beam.  Moreover, these records do in fact document a May 1945 
accident onboard the S.S. Hall J. Kelly where someone was 
injured when a beam fell.  Additionally, the Veteran is both 
competent and credible to report that he was struck by a beam 
while serving on the S.S. Hall J. Kelly and that he had had 
right leg and hip problems since this incident.  Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

In addition, service treatment records dated in August 1947 
document the Veteran's treatment for a burn injury to the 
right leg and in October 1953 document his complaints and 
treatment for right hip pain.  Furthermore, post-service 
treatment records show the Veteran's complaints and treatment 
for right leg pain. 

However, while the deck logs provided by the Veteran identify 
the Veteran as the man who was injured in that May 1945 
accident, those provided by the service department do not.  
Moreover, even if the Board accepted for the purpose of this 
decision the fact that the Veteran was the man injured in 
this accident, neither the deck logs or the service treatment 
records, including examinations dated in December 1947, 
August 1950, and August 1954, indicate that a chronic right 
leg and/or right hip disorder was diagnosed following the 
incident or at any other time while on active duty.

Likewise, while the post-service treatment records show the 
Veteran's complaints and treatment for right leg pain, they 
also uniformly point to the claimant's already service 
connected low back disorder with radiculopathy as the cause 
of this pain and, as such, may not constitute a separate 
claim for service connection.  See 38 C.F.R. § 4.14 (2009).  
Moreover, the Board notes that pain is not, in and of itself, 
a disability for the purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  
Furthermore, as to the Veteran, his wife's, and his 
representative writings to VA, the personal hearing 
testimony, and/or the claimant's statements to healthcare 
professional regarding his having a chronic right leg and hip 
disorder, the Board does not find these assertions to be 
competent evidence of a current disability because as lay 
persons they do not have the required medical expertise to 
diagnose a chronic disability because whether a disorder is 
chronic requires medical expertise which they do not have.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence does not 
show that the Veteran has been diagnosed with a chronic right 
leg or right hip disorder at any time during the pendency of 
his appeal.  See Hickson, supra; McClain, supra; also see 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, entitlement to service connection for right leg 
and right hip disorders must be denied.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303. 

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The appeal of entitlement to service connection for a 
prostate disorder is dismissed.

The appeal of entitlement to special monthly compensation 
based on loss of use of a creative organ is dismissed.

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for a right leg disorder is denied.

Service connection for a right hip disorder is denied.


REMAND

As to the claims of service connection for a heart disorder 
and chronic hypertension, the Veteran submitted additional 
private medical records without a sufficient waiver of RO 
jurisdiction.  Therefore, the Board must remand these issues 
so that the RO may review this evidence and, if the claim 
remains denied, include such evidence in a SSOC.  38 C.F.R. 
§§ 19.37, 20.1304 (2009). 

As to service connection for a heart disorder, chronic 
hypertension, and a right inguinal hernia, the Veteran was 
provided a VA examination in June 2005.  The examiner noted 
the Veteran currently suffers from hypertensive vascular 
disease, congestive heart failure, and was status post right 
inguinal hernia repair, resulting in a scar.  However, the 
June 2005 VA examiner did not provide an etiological opinion 
as to whether the Veteran's current disorders are related to 
any in-service event or injury.  As to the inguinal hernia, 
the June 2005 VA examiner also did not provide an opinion as 
to whether it was caused or aggravated by his already service 
connected low back disorder with radiculopathy.

In this regard, the Court has held that once VA undertakes a 
duty to provide a medical examination, due process requires 
that that examination be adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  Therefore, since the June 2005 VA 
examiner did not provide an opinion as to the etiology of the 
Veteran current heart disorder, hypertension, and right 
inguinal hernia a remand for such an opinion is required.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.303, 3.310 (2009); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) (compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder).  

With respect to the Veteran's service connection claim for 
PTSD, he has identified three stressors in support of his 
claim.  First, the Veteran contends that while serving aboard 
the John Stevens in October 1944, a British ship was struck 
by a torpedo, resulting in fire and explosions.  In addition, 
the Veteran stated that, while serving aboard the Hall J. 
Kelley in April 1945 in the Pacific Ocean, the convoy 
encountered a typhoon, causing significant stress, as his 
ship was loaded with explosives and ammunition.  Finally, 
also in April 1945, he witnessed a ship being struck by a 
mine, causing an explosion and damage.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the Veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the 
Veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.

In the present case, the record contains a diagnosis of PTSD 
as a result of his service in World War II.  However, the 
Board observes that none of the Veteran's claimed stressors 
have been verified.

After a careful review of the claims folder, the Board 
concludes that further development is needed before appellate 
review of the Veteran's claim can proceed.  Specifically, the 
claims folder does not reflect reasonable efforts to verify 
the Veteran's alleged stressors as it relates to serving 
aboard the Hall J. Kelley in April 1945 in the Pacific Ocean.  
In this regard, there has been no attempt to verify the 
Veteran's contentions regarding encountering a typhoon or 
having a ship in the convoy hitting a mine during this time.  
In order to fulfill VA's duty to assist the Veteran in 
developing his claim, the Board finds that a remand is 
necessary to further develop the Veteran's claimed stressors.  
See Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
corroboration of every detail is not required to satisfy the 
§ 3.304(f) requirement that there be credible supporting 
evidence that the claimed stressors actually occurred).  

Accordingly, these issues are REMANDED for the following 
actions:

1.	Request from the National Archives and 
Records Administration (NARA), or other 
appropriate source, copies of the deck 
logs for the Hall J. Kelley for April 
1945.  Procedures contained in the Manual 
Rewrite (M21-1MR), Part III, subpart iii, 
Chapter 2, Section F, pertaining to 
Merchant Marine Records, should be 
followed.  Efforts to obtain the foregoing 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

2.	Request from the Naval Meteorology and 
Oceanography Command (NMOC), Joint Typhoon 
Warning Center (JTWC), or other 
appropriate source, verification of a 
typhoon in the Pacific Ocean on or about 
April 1945.  Efforts to obtain the 
foregoing records must continue until it 
is determined that they do not exist or 
that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2) (2009).

3.	If, and only if, a stressor is verified, 
schedule the Veteran for a VA psychiatric 
examination to determine the etiology of 
any currently manifested PTSD.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  In 
determining whether the Veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the records 
by the JSRRC, or other records obtained by 
the AOJ, may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify whether it is more 
likely as not (greater than a 50 percent 
probability) that the stressors detailed 
in the reports received above (including 
being in a typhoon) serves as the basis 
for that conclusion, or whether the 
currently manifested PTSD is related to 
other non-service or non-verified events 
specified in the examination report.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be provided.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.  

4.	Schedule the Veteran for VA examinations 
to ascertain the etiology of his heart 
disorder, chronic hypertension, and right 
inguinal hernia.  The claims file, 
including this REMAND, must be made 
available to the examiners for review, and 
the examination reports should reflect 
that such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiners should provide an opinion as to 
whether it is more likely as not (greater 
than a 50 percent probability) that any 
current heart disorder, hypertension, 
and/or right inguinal hernia, or residuals 
thereof, are etiologically related to the 
Veteran's active military service.  The 
examiners should also provide an opinion 
as to whether it is more likely as not 
(greater than a 50 percent probability) 
that any current right inguinal hernia was 
caused or aggravated by the Veteran's 
service connected low back disorder with 
radiculopathy.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.  

The examiner is advised that the term 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

5.	After completing the above actions and any 
other development as may be indicated by 
the record, the Veteran should be provided 
with updated VCAA notice in accordance 
with the Court's holding in Dingess, 
supra, as well as 38 U.S.C.A. §§ 5100, 
5103, 5103A and 38 C.F.R. § 3.159.

6.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claims based on the entirety 
of the evidence.  If any of the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case which 
takes into account all the above 
development as well as the evidence which 
the Veteran provided directly to the 
Board.  An appropriate period of time 
should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


